NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30130

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00228-JLR-1

 v.

ABU KHALID ABDUL-LATIF, AKA                     MEMORANDUM*
Joseph Anthony Davis,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Abu Khalid Abdul-Latif appeals from the district court’s order denying his

renewed motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Abdul-Latif contends that the district court erred by conflating the two


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distinct inquires required by § 3582(c)(1)(A)—whether there are extraordinary and

compelling circumstances supporting compassionate release and whether the 18

U.S.C. § 3553(a) factors support release—into a single invented “totality of

extraordinary and compelling reasons” standard. Abdul-Latif acknowledges that a

district court need not conduct both inquiries if it finds the defendant’s motion

deficient as to one, see United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021),

but he argues that the court may not combine the two inquiries. Assuming Abdul-

Latif is correct, we disagree that the district court did so here. Although the court

grouped together in a single list all of the factors it had considered, it is evident

which factors were relevant to the extraordinary and compelling reasons prong and

which related to the § 3553(a) factors. Moreover, the record makes clear that the

court considered all of the relevant aggravating and mitigating circumstances and

found both that extraordinary and compelling circumstances were lacking and that

the § 3553(a) factors did not support relief. Contrary to Abdul-Latif’s argument,

the court’s explanation is sufficient to permit meaningful appellate review, see

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-67 (2018), and it did not

abuse its discretion in denying the motion, see Keller, 2 F.4th at 1281.

      AFFIRMED.




                                            2                                     21-30130